Exhibit 9
                                                         Page 1
 1                           TAVI BURROUGHS
 2            IN THE UNITED STATES DISTRICT COURT
 3                 NORTHERN DISTRICT OF ILLINOIS
 4                         EASTERN DIVISION
 5   SDAHRIE HOWARD, DENISE HOBBS         )
 6   and ELLENOR ALTMAN, et. al.,         )
 7                                        )
                   Plaintiffs,            )
 8                                        )
 9           vs.                          ) Case No.
10                                        ) 17-cv-8146
11   COOK COUNTY SHERIFF'S OFFICE,        )
12   and COUNTY OF COOK,                  )
13                                        )
14                     Defendants.        )
15

16                  DEPOSITION OF TAVI BURROUGHS
17                 Wednesday, September 26, 2018
18                        Chicago, Illinois
19

20

21

22   Reported By:
23   TRICIA J. FLASKA, CSR, RPR
24   JOB NO. 147717
25


              TSG Reporting - Worldwide   877-702-9580
                                             Page 42                                                    Page 44
 1                 TAVI BURROUGHS                           1                 TAVI BURROUGHS
 2   BY MS. ORI:                                            2       A Not all the time.
 3      Q I'm going to interject. When you say they         3       Q Okay. Do you have any role in deciding if
 4   come down, does that mean a correctional officer       4   a detainee can be handcuffed or not handcuffed?
 5   from the Sheriff's Office is bringing them down?       5       A Yes. I can ask the officer to handcuff a
 6      A Many times they are escorted. Sometimes           6   detainee if I feel uncomfortable.
 7   they are not.                                          7       Q Have you done that in the past?
 8      Q Okay.                                             8       A Yes.
 9      A And they bring them to the dispensary area        9       Q Has an officer ever said no?
10   where I am. And then, yeah, they have to wait         10       A No.
11   because they usually bring a group of them and I      11       Q So when you're doing triage with these
12   don't get to do them as a group, so it's a --         12   detainees, you're working on one detainee and the
13   one-by-one situation. So, yeah, they end up           13   nurses are also doing triage on the other detainees?
14   waiting.                                              14       A Yes.
15      Q Where do they wait?                              15       Q And are you determining what needs to be
16      A There's a couple places. There's a waiting       16   done by the doctors? What sort of things are you
17   room in the dispensary itself. And then the work      17   doing in triage?
18   area that I'm usually at is down the hall from the    18       A Well, like I said, taking their vitals,
19   actual dispensary. It's a clinical room where the     19   maybe changing their bandages, maybe dressing wounds
20   nurses have their clinic, and that's where I am.      20   if they are there from a fight or something like
21   And there's a hallway between the dispensary and my   21   that. I check their blood sugar. So those are the
22   clinical room and that's where they wait.             22   things that I do. I don't decide what the doctor
23      Q How big is the dispensary area?                  23   does, no.
24      A I don't know.                                    24       Q Then you said you also follow up on tasks
25      Q We are in a conference room right now. Is        25   that nurses and doctors give to you that you're able


                                             Page 43                                                    Page 45
 1                TAVI BURROUGHS                            1                 TAVI BURROUGHS
 2   it bigger than this room? Smaller than this room?      2   to do?
 3      A It has several rooms.                             3      A Yes.
 4      Q Okay.                                             4      Q What sort of tasks are those?
 5      A It's like one big area, and then there's          5      A Mostly what I just described. Blood
 6   doctors offices and dental and mental health. So I     6   pressures. Accu-Check, which is the blood sugar.
 7   don't know the exact.                                  7   Any kind of wound care that I can do within my scope
 8      Q How big is your work area?                        8   of practice, because some I can't. EKGs, if need
 9      A My work area is probably about the size of        9   be.
10   this room.                                            10      Q I have no medical background, so when you
11      Q Okay. And you said nurses have a clinic?         11   say you can't do some things in your scope of
12      A Yes.                                             12   practice, what sort of things can't you do?
13      Q How big is their clinic?                         13      A Lots. There's a difference between like
14      A They're with me in this room.                    14   what paramedics can do and nurses can do and doctors
15      Q With you. You guys are working together?         15   can do. They have more education. They can do a
16      A In a room this size, yes.                        16   lot more stuff than I can. So there are some types
17      Q About how many people are working together       17   of -- for example, when I say wound care, there are
18   at a given time?                                      18   some types of dressings that I can't do because I am
19      A It's usually three of us.                        19   a paramedic and not a nurse or a doctor.
20      Q One CMT and two nurses?                          20         For an example, when you have to pack a
21      A In my daily situation, yes.                      21   wound, actually shove gauze inside of a wound, I'm
22      Q How many detainees can come into your work       22   not licensed to do that. That's not in my
23   area at a time?                                       23   description as a paramedic, even through the state,
24      A Three. Because one for each of us.               24   so I can't do that.
25      Q Okay. And are they detainees handcuffed?         25      Q And you said that you also, in triage,



                                                                                                                 12
                           TSG Reporting - Worldwide               877-702-9580
                                             Page 50                                                    Page 52
 1                TAVI BURROUGHS                            1                  TAVI BURROUGHS
 2      A Correct.                                          2       Q Would you ever consider Sheriff officers or
 3      Q Is there anyplace else you would go to            3   correctional officers as part of a team, or do you
 4   treat detainees?                                       4   consider them separate?
 5      A If an emergency happens anywhere else in          5       MS. WILLENSON: Object to the form.
 6   the area, yes.                                         6       A They are part of my team. When I need
 7      Q Where else would an emergency happen?             7   help, they help me.
 8      A A bathroom, an office. Like I said, the           8   BY MS. ORI:
 9   yard, the gym. Anywhere.                               9       Q Okay. Have you ever been in a situation
10      Q And do you typically -- is it common for         10   where you needed help from a correctional officer or
11   you to be treating detainees in a bathroom, office,   11   another Sheriff's employee and you asked for help
12   yard or gym?                                          12   and they didn't help?
13      A No, it's not.                                    13       A Not in an emergency.
14      Q It's mostly in the tiers or in the               14       Q Have there been instances where it's not an
15   dispensary?                                           15   emergency and you ask for help in the Sheriff's
16      A Correct.                                         16   Office employee and they don't help?
17      Q Okay. How many calls, on average, do you         17       A Yes.
18   respond to on each shift? And I want to break it      18       Q When would that happen?
19   down to how many people you see in the dispensary     19       A There have been times where I've had
20   versus --                                             20   detainees say something to me, some kind of
21      A Emergencies?                                     21   off-colored remark or threaten me or masturbate in
22      Q -- emergencies.                                  22   front of me or show me their genitalia. And I bring
23      A On an average shift, I would say probably        23   it to the officer's attention and ask them to stop
24   two to three emergencies.                             24   the detainee from doing it, and they don't always do
25      Q And then how many detainees do you see in        25   that.

                                             Page 51                                                    Page 53
 1                 TAVI BURROUGHS                           1                TAVI BURROUGHS
 2   the dispensary?                                        2       Q Do you ever follow up with them later on to
 3      A Depends on the day, but I would say an            3   find out why they didn't?
 4   average would be -- well, let me have you clarify      4       A That's not my job. If I feel strongly
 5   that question.                                         5   enough about it, I will go to their supervisor and
 6         Do you mean patients that I physically see,      6   tell them that they didn't help me when I asked for
 7   like just in my vision or --                           7   it.
 8      Q I mean, patients that you are treating with       8       Q And have you followed up with supervisors?
 9   triage or following up on tasks in the dispensary.     9       A I have.
10      A Okay. Usually, that's about 30 to 40 a           10       Q Have you ever followed up with your own
11   day.                                                  11   employer, with CCHHS or Cermak Health Services, to
12      Q And when you say you treat two to three          12   report that?
13   emergencies, typically what are the emergencies?      13       A I have advised my supervisor, yes.
14      A Typically, they're self-harm or trauma from      14       Q How many times have you advised your
15   a fight.                                              15   supervisor?
16      Q So you said that, in the dispensary, it's        16       MS. WILLENSON: Object to the form.
17   usually two CMTs and one nurse -- one CMT and two     17       A Countless times.
18   nurses?                                               18   BY MS. ORI:
19      A That's correct, one CMT and two nurses.          19       Q Countless times. And who is your
20      Q When you go to emergencies, are you working      20   supervisor?
21   with a partner?                                       21       A Her name is Pulverenti.
22      A What do you mean by "a partner"?                 22       Q Paul?
23      Q Another medical staff -- anyone --               23       A Pulverenti. P-U-L-V-E-R-E-N-T-I.
24      A Usually a nurse comes with me because I'm        24       Q Do you know what Pulverenti's job title is?
25   the only CMT in the building.                         25       A I don't want to give you something



                                                                                                                 14
                           TSG Reporting - Worldwide               877-702-9580
                                            Page 110                                                       Page 112
 1                TAVI BURROUGHS                             1                 TAVI BURROUGHS
 2         Going back to 105 for a second. Do you            2   Safety Incident Report that I'm showing you, 106 --
 3   think that the hospital could have prevented this       3      A Uh-huh.
 4                      from exposing himself to you?        4      Q -- this deals with               , detainee.
 5      MS. WILLENSON: Object to the form.                   5      A Yes.
 6      A The hospital?                                      6      Q What was the other incident report that you
 7   BY MS. ORI:                                             7   can recall filling out?
 8      Q Or your supervisor. Could your employer            8      A The other that I recall filling out had to
 9   have done something to prevent                          9   do with a detainee being brought into the dispensary
10   from exposing himself to you?                          10   without handcuffs, and he was supposed to be
11      MS. WILLENSON: Object to the form.                  11   handcuffed because he was considered especially
12      A I don't think I can answer that kind of           12   dangerous.
13   question. That's above my pay grade. There are         13      Q So can you think of -- so those are the two
14   apparently policies and things in place for them to    14   -- you talked about, two --
15   deal with these kind of things, and that's up to       15      A Those are the two that I can recall right
16   them whether they follow it or not.                    16   now.
17   BY MS. ORI:                                            17      Q You can't recall any others?
18      Q As you sit here today, is there anything          18      A Not right now.
19   that could have prevented -- that you think could      19      Q Okay. So this was July 19, 2016. The
20   have prevented                      from exposing      20   narrative says, "While tending to two attempted
21   himself to you in January of 2018?                     21   self-hangings in Cell 7 on Tier 1D in Division 10,
22      MS. WILLENSON: Object to the form.                  22   Detainee                stood at his window and pulled
23      A I mean, that's a pretty general --                23   his penis out of his pants and stroked it in plain
24   generalized question. Him as a person?                 24   view through the open chuckhole throughout the
25   BY MS. ORI:                                            25   entire incident. When I backed up out of the Cell 7

                                            Page 111                                                       Page 113
 1                 TAVI BURROUGHS                            1                  TAVI BURROUGHS
 2      Q Yes. Specifically,                                 2   doorway, Detainee          backed up towards his bed and
 3      A No, because nobody can control what                3   pulled his penis completely out of his pants and
 4   somebody else does in the moment. I can't control       4   continued to masturbate. I notified Sergeant Rocco.
 5   whether you're going to pick up your glass of water     5   Returned to assisting my two patients."
 6   and -- no.                                              6         Is that a complete description of what
 7      Q If you look at 106, this is a Staff Safety         7   happened in Cell 7 on Tier 1D?
 8   Incident Report filled out this time, right, by you?    8       A It's complete in reference to Detainee
 9      A Uh-huh.                                            9           I'm not going to put the entire incident of
10      Q Exhibit is Bates CCHHS132 and 133. Exhibit        10   what I was doing with the other patients because
11   you filled out this form, correct?                     11   that's patient privileged information.
12      A Yes, I did.                                       12       Q And you've had good training on that, I'm
13      Q And it looks like you filled it out roughly       13   sure.
14   a monthly after the form was implemented, right?       14       A Yes.
15      A Correct.                                          15       Q But that's all of the conduct of
16      Q Is this the first time you filled out a           16          is that correct?
17   Staff Safety Incident Report?                          17       A Yes.
18      A I don't recall because, like I said, there        18       Q Did you tell                to stop stroking
19   have been some others that I've filled out.            19   his penis?
20      Q I believe your testimony was you think you        20       A No, I did not.
21   filled out at least two, but you're not sure if        21       Q Did you ask him to put his penis away?
22   there were more?                                       22       A No, I did not.
23      A Right. And I don't remember when the first        23       Q Why not?
24   one was.                                               24       A Because I was busy tending to patients.
25      Q What was the first -- here is the one Staff       25   It's not my job when I'm doing something like that.



                                                                                                                      29
                           TSG Reporting - Worldwide                 877-702-9580
                                            Page 122                                                  Page 124
 1                 TAVI BURROUGHS                            1                TAVI BURROUGHS
 2   investigations are done. I don't know whether           2        But you see two charges?
 3   charges are brought. I don't know what charges          3      A I'm not sure what you're talking about.
 4   stick. I don't know any disciplinary action that        4      Q If you look at the bottom of the page, you
 5   happens. I don't know any of that. That would be        5   see CCHHSHoward139 is the first page, and then if
 6   considered being visible to me, if I were told or       6   you -- six pages later --
 7   allowed to, perhaps, participate in some of it.         7      A Okay.
 8         What was the other part of the question?          8      Q -- you see 145?
 9      Q You said consistently and visibly?                 9      A Yes, I see that.
10      A Consistency would be -- being consistent          10      Q So it looks like these are two charges of
11   would be doing it the same every single time. If       11   discrimination with the EEOC?
12   something -- if something were to happen like this,    12      A I -- I don't know the difference between
13   I don't get any kind of response. But when I tell      13   the two.
14   you that I had to clear 12 people and I had to stay    14      Q And this was before I got involved in the
15   late to clear 12 people because I didn't have          15   case, so I don't know the difference either.
16   anybody else there to help me, so I had to stay over   16        Have you -- prior to this case, have you
17   an extra hour of overtime, and you're calling me       17   ever filed an EEOC charge?
18   because you're concerned about the overtime that I'm   18      A Yes, I have.
19   collecting as opposed to how I was effected by         19      Q Is the other EEOC charge dealing with the
20   having to treat and clear 12 people by myself,         20   Chicago Fire Department?
21   that's not consistent.                                 21      A Correct.
22      Q Has the conduct of the detainees -- you've        22      Q No others?
23   been there for almost four years. Has the conduct      23      A Correct, no others.
24   been consistent or has it gotten better or worse?      24      Q And it looks like you filed -- if you look
25      MS. WILLENSON: Object to the form and               25   at page 145 -- on December 7, 2017?

                                            Page 123                                                  Page 125
 1                TAVI BURROUGHS                             1                 TAVI BURROUGHS
 2   foundation.                                             2      A Yes.
 3      A I can't answer that kind of question in a          3      Q Is that the initial charge that you had for
 4   -- that's too broad of a question.                      4   this case?
 5   BY MS. ORI:                                             5      A Well, it looks like there's an earlier one
 6      Q Have you seen more incidents of detainees          6   from January of 2015. I don't know what the
 7   masturbating over time?                                 7   difference is there.
 8      MS. WILLENSON: Object to form.                       8      Q That just says the dates the discrimination
 9      A I would say it's the same.                         9   took place. But if you look at the file stamp,
10   BY MS. ORI:                                            10   received December 7, 2017.
11      Q The same. Are you aware that an injunction        11      A Okay.
12   was put in place in December of 2017?                  12      Q Do you see that?
13      A I'm aware of that, yes.                           13      A Yeah, I see that.
14      Q In your experience, has the injunction done       14      Q Okay. Do you know if you filed anything
15   anything to make the conduct better or worse?          15   with the EEOC prior to December 7, 2017?
16      A No, I don't believe it's changed at all.          16      MS. WILLENSON: Related to this case.
17      Q Okay. Now we can go on to 107, which we           17      MS. ORI: Related to this case, yes.
18   have had.                                              18      A No, I don't know that.
19      A Okay.                                             19   BY MS. ORI:
20      Q This Exhibit 107, I believe it's an amended       20      Q And you have a description with your
21   charge as well as an initial charge, if you look at    21   charge, if you look at page 146.
22   145.                                                   22      A Uh-huh.
23         Do you see that? So it's Howard 139              23      Q So you're currently assigned to Division
24   through 163 -- oh, you know what, I broke it -- it's   24   10, but it also states you've been in Division 9,
25   not consistent pages.                                  25   Division 2, Division 11 and Receiving?



                                                                                                               32
                           TSG Reporting - Worldwide                877-702-9580
                                            Page 126                                                   Page 128
 1               TAVI BURROUGHS                              1                 TAVI BURROUGHS
 2      A Yes.                                               2   there's more they could do when it comes to
 3      Q Are those all divisions you've been                3   supervision of inmates when they're in my area.
 4   assigned to?                                            4   They could change ways that they handcuff them.
 5      A I have not been assigned to them. I was            5   They could change uniforms. They could change
 6   borrowed out to them, I guess you could say. My         6   disciplinary action that they receive if something
 7   assignment is Division 10, but I have worked in         7   -- if they do something like this. I'm sure there's
 8   those other buildings on occasion, yes.                 8   other things they can do, but those are things I can
 9      Q Have you always been assigned Division 10?         9   think of off the top of my head.
10      A No. When I first started my employment            10   BY MS. ORI:
11   with the county, I was assigned to Division 2. And     11      Q You would agree that the hospital doesn't
12   then I was reassigned to Division 10 in October or     12   supervise the inmates, correct?
13   November 2015.                                         13      A The hospital, meaning what?
14      Q If you look at paragraph 5 --                     14      Q Cermak Health Services or CCHHS.
15      A Uh-huh.                                           15      A They do not supervise inmates, no. That's
16      Q -- you state that, "In performing our jobs,       16   officers.
17   I and all other members of the proposed class of       17      Q And the hospital and CCHHS don't handcuff
18   female health care personnel are chronically           18   the detainees, correct?
19   subjected to sexually hostile work environment         19      A No. That's an officer.
20   resulting from CCHHS', the County's and the            20      Q And the hospital and CCHHS, Cermak Health
21   Sheriff's acquiescence in extreme forms of sexual      21   Services -- when I refer to those words, I mean --
22   harassment by male detainees who" -- and before I      22      A I understand what you're saying.
23   get to that second part, what acquiescence are you     23      Q Okay. They don't put detainees in
24   referring to?                                          24   uniforms, correct?
25      A By not doing anything about it. By not            25      A No, they don't put them in uniforms.

                                            Page 127                                                   Page 129
 1                 TAVI BURROUGHS                            1                 TAVI BURROUGHS
 2   responding to it. By not consistently following up      2      Q And the hospital is not in charge of
 3   with it. By not taking reports when I ask them to.      3   discipline of detainees, correct?
 4      Q And we talked previously about responding,         4      A Not that I'm aware of.
 5   which I believe you want acknowledgement, feedback      5      Q So continuing on to paragraph 5. "They
 6   and repercussions to the inmate, correct?               6   routinely expose the genitalia to us, brazenly
 7      A Yes, those are things I would like to see.         7   masturbate in front of us, including, at times,
 8      Q And it's your opinion that CCHHS, the              8   aiming ejaculations at us."
 9   County and the Sheriff have acquiesced this conduct?    9        Neither 105 nor 106, the two reports that I
10      A It is my opinion, yes.                            10   have, talk about ejaculation, correct?
11      Q And what's the basis for that?                    11      A They don't.
12      A Based, again, on the fact that I don't get        12      Q Has a detainee ejaculated -- has he aimed
13   consistent responses to my complaints.                 13   ejaculations at you?
14      Q Do you think they could prevent the               14      A There was a time where one ejaculated onto
15   detainees' conduct?                                    15   the glass in front of me, but I was on the other
16      MS. WILLENSON: Object to the form and               16   side of the glass.
17   foundation. Competence.                                17      Q When was that?
18      A I think there's things they could do to           18      A I don't recall.
19   significantly reduce it.                               19      Q "They grope" -- continuing on -- "grope and
20   BY MS. ORI:                                            20   grab us."
21      Q What?                                             21        Neither 105 nor 106 talk about groping or
22      MS. WILLENSON: Objection to the form.               22   grabbing.
23   Foundation. Competence.                                23      A Not in those reports, no.
24      A I'm not a security person, so I don't know        24      Q Do you have reports that you filled out?
25   all the things that they can do, but I feel like       25      A I do not. There have been instances, but I



                                                                                                                  33
                           TSG Reporting - Worldwide                877-702-9580
                                            Page 130                                                    Page 132
 1                 TAVI BURROUGHS                            1                 TAVI BURROUGHS
 2   did not formally report them.                           2      Q Has a detainee threatened you with sexual
 3      Q Why not?                                           3   violence?
 4      A The one instance that I was groped, nobody         4      A Yes.
 5   witnessed it, so reporting it wouldn't have done any    5      Q When?
 6   good.                                                   6      A Several times.
 7      Q Are you told that if no one else saw it,           7      Q What was the threat?
 8   not to fill out the report?                             8      A I've heard, "I'll bend you over a table and
 9      A Not formally, but if -- I mentioned it             9   rape you 'til you bleed." I've heard, "I'll find
10   after it happened and the officer that was closest     10   you and your family and kill you all and your dogs."
11   to me said, well, I didn't see anything, so that was   11   I've heard so many other things, I can't even tell
12   my answer to whether it was going to be reported or    12   you.
13   not.                                                   13      Q Have you submitted a report about these
14      Q Does the officer have any say on what can         14   threats?
15   be reported or not?                                    15      A No. Again, there's no point because
16      A Yeah, because they're the ones that write         16   nothing gets done. And if I did, I'd be writing
17   the reports.                                           17   these reports all day long because it's something
18      Q Did you fill out an EMERS report?                 18   that's so prevalent, that you -- you can't even
19      A I don't recall.                                   19   differentiate between them anymore.
20      Q And you did not fill out a Staff Safety           20      Q If you look at paragraph 9. "In addition
21   Incident Report, correct?                              21   to reported incidents, I have been assaulted by an
22      A No.                                               22   inmate who grabbed my behind when I walked into a
23      Q "The detainees subject us to sexually             23   room."
24   degrading insults and slurs."                          24         When did this happen?
25      A Yes.                                              25      A That's the incident we were just talking

                                            Page 131                                                    Page 133
 1                 TAVI BURROUGHS                            1                 TAVI BURROUGHS
 2      Q And you filled out reports stating that the        2   about.
 3   detainees have subjected you to sexually degrading      3      Q Okay. And you didn't fill out a report,
 4   insults and slurs?                                      4   correct, because you said no one saw it?
 5      A I don't recall if I've put anything like           5      A Correct. And I said that right there. I
 6   that in EMERS. There's not really a place in that       6   didn't report it because no one else saw it and
 7   reporting system to do something like that. Like I      7   nothing is ever taken seriously when they can't
 8   said, there's boxes that you check that lead you        8   prove it.
 9   into different areas of the form that you fill out      9      Q And you would acknowledge that if you don't
10   based on what you answered prior, and I don't          10   report an incident, there is going to be nothing
11   believe there's anything like that for verbal abuse.   11   further that gets done about the incident, correct?
12         And, again, that is something that is so         12      MS. WILLENSON: Object to the form.
13   prevalent, that nobody even takes it seriously when    13      A I can't say that. I don't know.
14   you talk about it.                                     14   BY MS. ORI:
15      Q Could you have filled out a Staff Safety          15      Q If you don't make a report?
16   Incident Report about if the detainee subjected you    16      A If I don't make a report, I don't know that
17   to degrading insults and slurs?                        17   anything will be done? I did say something to an
18      MS. WILLENSON: Object to the form.                  18   officer. And because nothing was witnessed by
19      A I could have. But if I did that, I'd be           19   anybody else, nothing was done. But I don't know
20   filling those out all day. I wouldn't have time to     20   what -- I don't know -- I don't know that.
21   do my work because I hear them all day long.           21      Q If you look at paragraph 11, "I have
22   BY MS. ORI:                                            22   witnessed and heard about similar sexual misconduct
23      Q The paragraph finishes, "and threatens us         23   and aggression directed at other female healthcare
24   with sexual violence."                                 24   personnel at the jail."
25      A Yes.                                              25        What have you witnessed?



                                                                                                                  34
                           TSG Reporting - Worldwide                877-702-9580
                                            Page 142                                                   Page 144
 1                 TAVI BURROUGHS                            1                 TAVI BURROUGHS
 2   to. And this is something that I heard in passing.      2        Did you submit a report about this?
 3   This is not -- this wasn't -- this didn't have          3      A No.
 4   anything to do with me personally.                      4      Q Why not?
 5   BY MS. ORI:                                             5      A As I said right there, there was a female
 6      Q Have you ever been present in a situation          6   sergeant nearby. I don't know if she witnessed it.
 7   where Dr. Gomez disregarded safety concerns?            7   I don't know where he was from. I don't know who he
 8      A I don't deal with Dr. Gomez at all. I              8   was. There's no basis really to report it.
 9   don't even know what he looks like.                     9      Q And you didn't put it in EMERS?
10      Q So, no?                                           10      A I don't recall.
11      A So, no.                                           11      Q And the Staff Safety Incident Report, you
12      Q As a CMT, do you attend mental health town        12   didn't fill out, correct?
13   hall meetings?                                         13      A Not for that, no.
14      A No, I do not.                                     14      MS. ORI: I think we're at a good stopping
15      Q Is it fair to say that you have no personal       15   point for lunch.
16   knowledge of what happened and what was said at this   16        (Recess held.)
17   meeting?                                               17   BY MS. ORI:
18      A What meeting?                                     18      Q Before we talk about the Second
19      MS. WILLENSON: The town hall meeting.               19   Consolidated Complaint, prior to filing the EEOC
20      THE WITNESS: Oh, that they're talking about in      20   charges, you had a chance to review them, correct?
21   here?                                                  21      A I don't recall.
22      MS. ORI: Yeah.                                      22      Q If you look at the first page of Exhibit
23      A No, I don't have personal knowledge of it         23   107.
24   because I wasn't there.                                24        That's your signature?
25   BY MS. ORI:                                            25      A Yes.


                                            Page 143                                                   Page 145
 1                 TAVI BURROUGHS                            1                TAVI BURROUGHS
 2      Q So you filed the initial EEOC charge               2      Q Okay. And it says right above your name,
 3   December 7th, and then you filed an amended charge;     3   "I declare, under penalty of perjury, the above is
 4   is that correct?                                        4   true and correct."
 5      A Yes.                                               5        Correct?
 6      Q Why did you file an amended charge?                6      A Yes, it does.
 7      MS. WILLENSON: Object to foundation.                 7      Q And if you look at 145, you signed this
 8      A I don't know. That's something that my             8   EEOC charge too?
 9   lawyer would have to answer direct -- I'd have to       9      A Yes, I did.
10   direct you to her.                                     10      Q Right below where it says, "I declare,
11   BY MS. ORI:                                            11   under penalty of perjury, the above is true and
12      Q If you go to Paragraph 18 on Bates stamp          12   correct"?
13   143.                                                   13      A Yes.
14         Do you know who Kelly Polo is?                   14      Q So is it your testimony today that
15      A Where are you at?                                 15   everything in the charging EEOC documents are
16      Q Paragraph 18.                                     16   complete and correct -- or true and correct?
17      A No, I don't know her personally.                  17      A Well, you asked if I had a chance to review
18      Q If you look at Paragraph 9 -- sorry, I'm          18   them. And, yes, I did.
19   jumping over a little bit -- it says, "In one recent   19      Q And is everything that you submitted to the
20   incident that occurred in November 2017, I was         20   EEOC true and correct?
21   walking through the tunnel near the old receiving      21      A For what's in here, yes.
22   area of the jail. An inmate in a green jumpsuit --     22      Q Now, I'll look at the Second Consolidated
23   which designates him as a sexual offender -- lunged    23   Complaint.
24   towards me as I passed him and asked me if I wanted    24        Did you review the Second Consolidated
25   to fuck him."                                          25   Complaint before it was filed?



                                                                                                                 37
                           TSG Reporting - Worldwide                877-702-9580
                                            Page 146                                                    Page 148
 1                 TAVI BURROUGHS                            1                TAVI BURROUGHS
 2       A I believe partially, yes.                         2   because I'm not sworn doesn't mean I don't work for
 3       Q Is everything in the Second Consolidated          3   the county. So we all work for the county.
 4   Complaint regarding allegations that pertain to you     4      Q Did anyone tell you that you are jointly
 5   true and correct and complete?                          5   employed by the CCSO?
 6       A From what I can recall, yes.                      6      A That's never been specifically said, no.
 7       Q And if you want to take a minute to look at       7      Q Now, let's look at paragraph 37. Please
 8   it.                                                     8   read the whole paragraph before we --
 9       MS. WILLENSON: You might direct her to the          9      MS. WILLENSON: To herself?
10   paragraphs that pertain to her.                        10   BY MS. ORI:
11   BY MS. ORI:                                            11      Q To yourself.
12       Q Yeah. Paragraph 37. Actually, prior to           12      A Okay.
13   paragraph 37, let's look at paragraph 26 on page 7.    13      Q Is everything in paragraph 37 accurate?
14   "Plaintiff Tavi Burroughs is a civilian female         14      A So far, yes.
15   paramedic to who works at the jail providing medical   15      Q Okay.
16   services to detainees."                                16      A Yes.
17       A Yes.                                             17      Q In the middle of the paragraph, it states,
18       Q When it says "a civilian female paramedic,"      18   "On a near-daily basis, detainees call her a cunt,
19   you are a -- is that correct?                          19   bitch, whore, dumb-ass bitch and other sexually
20       A Yes, that's correct.                             20   degrading epithets."
21       Q Okay. And civilian just means you're not a       21        Have you ever filed an incident report
22   sworn officer?                                         22   about these sexually degrading epithets?
23       A It means I'm not sworn personnel, correct.       23      MS. WILLENSON: Do you mean any kind of report?
24       Q And it states that you're jointly employed       24   BY MS. ORI:
25   by the CCSO and Cook County Health & Hospital          25      Q Any kind of report about verbal epithet --


                                            Page 147                                                    Page 149
 1                 TAVI BURROUGHS                            1                TAVI BURROUGHS
 2   Systems and/or the county.                              2      A What do you consider a report? Because I
 3         Do you understand how the employment works,       3   have said something to officers like, this guy is
 4   who your employer is?                                   4   over here talking, can you get him out of here?
 5      MS. WILLENSON: Object to the form.                   5   That's a form of a report. But formally writing a
 6   Foundation.                                             6   report, no, because, again, that would take all day
 7      A I understand that my employer is the Cook          7   long and I wouldn't get any work done because it
 8   County Health & Hospital Systems, who places me         8   happens all day.
 9   inside the jail. So when I'm inside the jail, I         9      Q So you have never submitted a written
10   have to follow rules and regulations that are set      10   report?
11   forth by the Sheriff's Office, as well as my own       11      A On any type of -- well, threats, yes. But
12   employer's rules and regulations. So, yes, I would     12   just calling me names, not that I recall.
13   consider that a joint employment.                      13      Q So you have never written a written report
14   BY MS. ORI:                                            14   about being called names by detainees; is that
15      Q Who told you you had to follow the rules          15   correct?
16   and regulations of the Sheriff's Office?               16      A None that I can recall.
17      A When you're orientated there, you are told        17      Q And you stated that you have verbally asked
18   you have to follow certain directives and orders and   18   an officer to move a detainee; is that correct?
19   regulations when you're inside the jail for security   19      A To remove him from the area based on what
20   purposes.                                              20   was going on, yes, I have.
21      Q Did anyone tell you that you're jointly           21      Q Have you told your employer, the hospital,
22   employed by the CCSO?                                  22   about these verbal names being called to you?
23      A I mean, they're all part of the county, so        23      A Not that I can recall specifically, but in
24   that's what I assume, that we're all under the same    24   -- in the moment, when I'm telling an officer what's
25   employer because we're all county employees. Just      25   going on, that's me reporting to someone above me



                                                                                                                  38
                           TSG Reporting - Worldwide                877-702-9580
                                            Page 150                                                   Page 152
 1                TAVI BURROUGHS                             1                 TAVI BURROUGHS
 2   that something's happening. It's not -- I'm not         2   officer comply sometimes?
 3   calling my boss, Ms. Pulverenti, and saying, this       3      MS. WILLENSON: Objection to form and
 4   guy called me a bitch. But I am telling an officer      4   foundation.
 5   that something happened. So from there is where I       5      A It does not always happen, no.
 6   expect some sort of, you know, reaction or something    6   BY MS. ORI:
 7   along those lines.                                      7      Q When does it not happen?
 8      Q Is the chain of command you reporting to           8      MS. WILLENSON: Object to the form.
 9   officers?                                               9      A That's -- I mean, that's too broad of a
10      A Yes and no. The chain of command on the           10   question.
11   medical side is my charge nurse and then my nursing    11   BY MS. ORI:
12   supervisor, who is Ms. Pulverenti. But for my          12      Q Can you provide an example of when you
13   security reason, my first person that I go to is an    13   asked an officer to remove a detainee due to the
14   officer; and if the officer can't or won't help me,    14   detainee saying an epithet to you and the officer
15   then I move up to his sergeant or lieutenant or        15   telling you no?
16   beyond.                                                16      A There was a specific detainee that would
17      Q Have you ever told your charge nurse about        17   harm himself quite often, and he would come down to
18   these verbal epithets?                                 18   the dispensary for harming himself several times in
19      MS. WILLENSON: Do you mean a specific one?          19   a shift. And at one time, he called me a blue-eyed
20      MS. ORI: Ever.                                      20   white devil, and said that he refused to deal with
21   BY MS. ORI:                                            21   me.
22      Q Have you ever told your charging -- your          22         So the sergeant and a couple of officers
23   charge nurse --                                        23   were standing there watching this, and when he said
24      A Yes.                                              24   that, I looked at them. And the detainee refused to
25      Q -- that a detainee has --                         25   look me in the face, and I'm like, can -- this is

                                            Page 151                                                   Page 153
 1                 TAVI BURROUGHS                            1                 TAVI BURROUGHS
 2      A Yes, I have.                                       2   done. There's no reason for me to deal with him if
 3      Q Okay. When?                                        3   he's not going to let me touch him or do anything.
 4      A Several -- several times.                          4   And the sergeant just stood there and looked at me
 5      Q Several times?                                     5   and said, well, doesn't he need anything else? No.
 6      A It's another one of those things that's            6   He just insulted me, called me names and said he
 7   countless times because, most of the time, my charge    7   doesn't want to deal with me, can you get him out of
 8   nurse is sitting in the same room with me and they      8   here.
 9   hear it or witness it.                                  9         So it took me nudging him once or twice to
10      Q When you tell the charge nurse about these        10   get him out of there.
11   epithets or the nurse hears the epithet, what          11      Q But the sergeant removed him?
12   happens?                                               12      A After I said something twice, yes.
13      A Nothing.                                          13      Q Okay. Can you remember an example of a
14      Q Do you ask the nurse to do something?             14   time where you asked a correctional officer or
15      A No. Technically, in that situation, the           15   sergeant to remove a detainee and the sergeant or
16   nurse can't do anything because it's a security        16   correction officer refused?
17   issue and that needs to be an officer that needs to    17      A Like said, no, I won't?
18   take care of it.                                       18      Q Yes.
19         When you have someone that's making me           19      A I don't recall a time when they
20   uncomfortable, I want them out of the room or I want   20   specifically said, no, I'm not doing that.
21   whatever they're doing to stop, a nurse can't tell     21      Q Okay.
22   the inmate to leave or make them leave. It has to      22      A However, that doesn't mean they didn't
23   be an officer because it's a security issue.           23   ignore my request or brush it off or say something
24      Q When you ask the officer to remove the            24   like, you know, well, what's the point, nothing's
25   detainee due to the verbal epithets, does the          25   going to happen anyways. There's a difference



                                                                                                                  39
                           TSG Reporting - Worldwide                877-702-9580
                                            Page 154                                                    Page 156
 1                 TAVI BURROUGHS                            1                TAVI BURROUGHS
 2   there, in my eyes.                                      2   Complaint, that encompasses all of the times that
 3        Them refusing to do it, just flat out              3   you can recall that you've been threatened with
 4   refusing, or saying something like, what's the          4   violence or death?
 5   point, or ignoring my request, that's a little          5      A That I can recall specifically, yes.
 6   different in my eyes.                                   6      Q The paragraph continues, a detainee said to
 7      Q Paragraph 37 continues, "She has been              7   you "Bitch, I'll kill your ass. I'm going to find
 8   assaulted by an inmate who grabbed her buttocks when    8   you when I get out of here. You and your family."
 9   she entered a room and lunged at by an inmate who       9        Have we talked about that incident before?
10   asked if she wanted to fuck him."                      10      A No.
11        Is that referring to two incidences or one        11      Q Okay. When did this happen?
12   incidence?                                             12      A I don't recall.
13      A Two separate instances.                           13      Q Were you in dispensary or in the tier?
14      Q The first instance we talked about already,       14      A I don't recall specifically, but that was
15   correct?                                               15   most likely in the dispensary.
16      A Yes.                                              16      Q Did you submit a report -- a written
17      Q And you did not file a report on the first        17   report?
18   incident, correct?                                     18      A No. Again, because that was something that
19      A Correct. Because no one witnessed it.             19   was so prevalent -- is so prevalent, if I wrote down
20      Q Okay. The second incident. You were               20   every single time someone said something like that
21   lunged at by an inmate who asked if you wanted to      21   to me, I wouldn't get any other work done.
22   fuck him.                                              22      Q Did anyone hear the detainee say that to
23        When did that happen?                             23   you?
24      A We also talked about that instance. That          24      MS. WILLENSON: Object to foundation.
25   was the one in the hallway that I put in the           25      A I don't know.

                                            Page 155                                                    Page 157
 1                TAVI BURROUGHS                             1                TAVI BURROUGHS
 2   Complaint.                                              2   BY MS. ORI:
 3      Q In the EEOC charge?                                3      Q Do you know who the detainee is?
 4      A In the charge, yes.                                4      A No, I don't recall.
 5      Q I believe you said you were in a hallway?          5      Q The paragraph continues, "She filed
 6      A Yeah.                                              6   incident reports after male detainees exposed
 7      Q And you did not file a report, correct?            7   themself and masturbated in front of her."
 8      A I did not.                                         8         We looked at two incident reports, correct?
 9      Q You have been threatened with violence and         9      A That's correct.
10   death, the paragraph continues.                        10      Q Are there any other incident reports that
11      A Uh-huh.                                           11   you can recall that -- in CCOMS or on the Staff
12      Q Have we talked about all incidences where         12   Safety Incident Report regarding detainees exposing
13   detainees threatened you with violence and death?      13   themselves and masturbating in front of you?
14      MS. WILLENSON: Object to the form.                  14      A I don't know because I don't have access to
15      A Can't talk about all the instances because        15   those reports, without looking in the system. And I
16   there's so many of them.                               16   don't have access to CCOMS or EMERS.
17   BY MS. ORI:                                            17      Q So you're not aware of any CCOMS reports?
18      Q Have we talked about all instances you can        18      A I don't know. It could be that officers
19   recall?                                                19   filed something on my behalf without saying
20      A Ones that I can recall, yes. But they've          20   something. I don't know.
21   been recounted in there.                               21      Q And my question is: You're not aware of
22      Q And you're saying -- in here, you're              22   any other CCOMS reports, correct?
23   referring to the Complaint or the EEOC charge?         23      A No, I'm not aware of it.
24      A Both.                                             24      Q Not saying they don't exist, just that
25      Q If they are in the EEOC charge or the             25   you're not aware of them?



                                                                                                                  40
                           TSG Reporting - Worldwide                877-702-9580
                                            Page 158                                                    Page 160
 1                 TAVI BURROUGHS                            1                 TAVI BURROUGHS
 2      A Yeah. I understand what you're saying now.         2      A No, I did not.
 3      Q The paragraph continues, "The Sheriff's            3      Q So prior to filing this lawsuit, I'm sure
 4   police investigator assigned to investigate one of      4   you and your attorney -- I don't want discussions
 5   these reports asked if she had provoked the inmate      5   about what you talked about -- brought claims,
 6   and told her that she should have looked away."         6   right? You know there's claims in this lawsuit?
 7         Do you know who the Sheriff's police              7         There's a Title 7 claim for a hostile work
 8   investigator was?                                       8   environment, if you look at page 29.
 9      A I don't recall her name.                           9         Do you see that?
10      Q It was a woman?                                   10      MS. WILLENSON: Object to the form. Except for
11      A It was a woman.                                   11   "Do you see that" is a clear question. We'll go
12      Q Do you remember which report she was asked        12   with that. What paragraph are we on? I'm sorry.
13   to investigate?                                        13      MS. ORI: Paragraph 74.
14      A No, I don't remember. Don't remember. It          14      MS. WILLENSON: 74?
15   was over the phone, so I don't -- I don't recall.      15      MS. ORI: It starts on paragraph 74, is the
16      Q When she asked you if you had provoked the        16   first allegation under first claim for relief, Title
17   inmate, how did you respond?                           17   7, hostile work environment.
18      A I said, "No."                                     18   BY MS. ORI:
19      Q And she told you that you should have             19      Q Do you see that?
20   looked away.                                           20      A I see it, yeah.
21         How did you respond?                             21      Q Do you know what you need to prove to
22      A I kind of ignored that question because I         22   establish a hostile work environment?
23   felt insulted by that.                                 23      A No, I do not. That is something that my
24      Q Did you do anything to report the Sheriff's       24   lawyer would have to explain.
25   police investigator's statements to you?               25      Q Okay. Do you know what deliberate


                                            Page 159                                                    Page 161
 1                  TAVI BURROUGHS                           1                 TAVI BURROUGHS
 2       A No, I didn't. At least not at that time.          2   indifference is?
 3   Can I continue on with that for just a moment?          3      A I don't have complete knowledge of that,
 4       Q Continue on with what?                            4   no.
 5       A My answer. Because now I'm thinking about         5      Q Okay. If you look at the next page, on
 6   it. I didn't -- I didn't do something right away.       6   page 30. The second claim for relief is equal
 7   I was a little hurt and offended by the way she         7   protection, 42 U.S.C. 1983.
 8   answered, but this, that we're doing now --             8      A I see that.
 9       Q Paragraph 37?                                     9      Q Do you know what is necessary to prove a
10       A No. This whole charge -- this whole              10   1983 claim?
11   lawsuit is about that.                                 11      A No, I do not.
12       Q Is about the Sheriff's police officer --         12      Q Who do you allege at the hospital knew
13       A Not that specific investigator. Just in          13   about what the detainees were doing?
14   general. Just one instance of indifference and --      14      MS. WILLENSON: Object to foundation.
15   it's just one instance of the indifference and the     15   Competence.
16   degradation that we get from both the inmates and      16      A I'm not -- I'm really not privileged to
17   the Sheriff's Office and my employer.                  17   know everybody that would see my information. I
18       Q And just to follow up with paragraph --          18   don't know who all up above me sees whatever I
19   from paragraph 37, the Sheriff's police investigator   19   write. I don't know.
20   does not work for the hospital, correct?               20   BY MS. ORI:
21       A No, because she's a Sheriff's police             21      Q If you look at the next page, page 31.
22   investigator.                                          22   Illinois Civil Rights Act.
23       Q And you didn't report to the hospital the        23         Do you see that?
24   statements from the Sheriff's police investigator,     24      A I do see that.
25   correct?                                               25      Q Do you know what is necessary to prove an



                                                                                                                  41
                           TSG Reporting - Worldwide                877-702-9580
                                           Page 258                                                   Page 260
 1                  TAVI BURROUGHS                          1                 TAVI BURROUGHS
 2      Q Anything else specifically that you recall        2   follow-up to the incident from January 24, 2018?
 3   telling the investigator?                              3      MS. WILLENSON: You mean, other than the
 4      A No.                                               4   interview? She went to the interview.
 5      Q Do you remember anything that the                 5      MR. LEISHMAN: That's fair.
 6   investigator said to you in the interview?             6   BY MR. LEISHMAN:
 7      A Other than asking me what happened, no.           7      Q Subsequent to the interview, have you ever
 8      Q Last page I'm going to ask you to look at         8   heard anything further about what happened to
 9   is Bates stamp 919.                                    9   Detainee             ?
10          Have you ever seen this document before?       10      A No.
11      A No, I have not.                                  11      Q Do you remember if you asked Deputy Etapa
12      Q Do you see that this is a -- this document       12   to file an incident report about Detainee
13   is titled Misdemeanor Complaint at the very top       13                conduct?
14   left?                                                 14      A I don't recall specifically asking him to
15      A Yes.                                             15   do it, but when I alerted him to what was going on,
16      Q And the second line where information is         16   I assumed that he took that as his cue to file a
17   filled in says that the complainant is Investigator   17   report.
18   Arias, No. 6194, for Paramedic Burroughs              18      Q May I ask you to please take out Exhibit
19   Complainant.                                          19   107, the EEOC charge again. Referring to paragraph
20          You see that?                                  20   5 --
21      A I see that.                                      21      MS. WILLENSON: I think there's two charges,
22      Q And below that, it says: "                       22   Dave, so which --
23              ," and it gives his address, "has on or    23      MR. LEISHMAN: Go with the amended charge,
24   about January 24, 2018, at the location of the Cook   24   please, so the second one.
25   County Jail, committed the offense of public          25      MS. WILLENSON: No, I think -- wait -- the

                                           Page 259                                                   Page 261
 1               TAVI BURROUGHS                             1                 TAVI BURROUGHS
 2   indecency."                                            2   amended one is the first one on top.
 3      A I see that.                                       3      MR. LEISHMAN: Okay. Let's go with the first
 4      Q So do you have any basis to dispute that          4   one, then. Thank you.
 5   this is a criminal complaint that was filed against    5   BY MR. LEISHMAN:
 6   Detainee             for exposing himself to you on    6      Q You testified earlier that on one occasion,
 7   January 24, 2018?                                      7   you saw a detainee ejaculate on a pane of glass,
 8      A I have no basis to dispute that, no.              8   correct?
 9      Q You don't know one way or the other?              9      A Yes.
10      A Honestly, you're right, I don't know one         10      Q Do you remember when that occurred?
11   way or the other if this is a criminal complaint or   11      A I do not recall specifically, no.
12   not.                                                  12      Q Do you know whether any officer or deputy
13      Q Have you been asked to testify at a              13   or Sheriff saw that conduct?
14   criminal proceeding against Detainee             ?    14      A There was an officer next to me in the
15      A No, I have not.                                  15   interlock area, but I don't know that he actually
16      Q Have you heard anything in follow-up to the      16   saw it. No, I don't know that.
17   incident report dated January 24, 2018?               17      Q Do you know the name of that officer?
18      A I knew that he had been removed from the         18      A No, I don't.
19   building.                                             19      Q And this occurred, to the best of your
20      Q And he was removed from Division 10 and          20   recollection, more or less than a year ago?
21   sent to segregation?                                  21      A I couldn't honestly say one way or the
22      A I knew that he was removed from the              22   other. Probably more than a year ago, but I can't
23   building. I didn't exactly know where he went.        23   say for sure.
24      Q Other than that he was removed from the          24      Q Do you remember if it happened in Division
25   building, you haven't heard anything further in       25   10?



                                                                                                                 66
                          TSG Reporting - Worldwide                877-702-9580
                                           Page 262                                                     Page 264
 1                TAVI BURROUGHS                            1                TAVI BURROUGHS
 2      A It was in Division 10.                            2     A At the moment, no.
 3      Q I wanted to ask you a question about              3     Q Did you ever say anything to Detainee
 4   paragraph 9 also. Paragraph 9, in the first            4   about him touching your buttock?
 5   sentence, you state that you have been assaulted by    5     A No, I did not.
 6   an inmate who grabbed your behind when you walked      6     Q Did he say anything to you?
 7   into a room.                                           7     A He smiled at me when he sat down. But, no,
 8        You've identified that detainee elsewhere         8   he didn't say anything.
 9   as               ; is that correct?                    9     Q When did this occur?
10      A That is correct.                                 10     A Earlier this year, but I don't recall when.
11      Q How did you identify                   as the    11     Q Do you know who the officer was that was in
12   one who grabbed your behind?                          12   the nurse clinic area at the time?
13      A Because he was coming in to sit down to see      13     A Etapa.
14   me. He was my patient.                                14     Q Did you tell Officer Etapa that Detainee
15      Q Did you know him by name at that point or        15          had grabbed your butt?
16   did you have to look his name up?                     16     A I did after the detainee left the room.
17      A I knew him by name.                              17     Q What did you say to Officer Etapa and what
18      Q Did he have any special medical needs that       18   did he say to you?
19   require your attention more frequently than other     19     A I said, "Did you see him touch my ass when
20   detainees?                                            20   he walked by me?"
21      A No. I don't recall what he was there for.        21     Q And what did he say?
22   Maybe -- I don't recall what he was there for, but    22     A He said, "No, I didn't."
23   he would have been on my normal task list.            23     Q Did you ask Officer Etapa to file an
24      Q You say that he grabbed your behind when         24   incident report?
25   you walked into the room.                             25     A I don't recall if I asked him to file

                                           Page 263                                                     Page 265
 1                 TAVI BURROUGHS                           1                TAVI BURROUGHS
 2         What room were you walking into?                 2   specifically an incident report. I just remember
 3      A I was walking into the nurse clinic area          3   him asking me why I didn't say something when it
 4   where I normally work.                                 4   happened.
 5      Q And he was already there?                         5     Q How long after Detainee              grabbed your
 6      A He followed me in the door. Like I walked         6   behind did you tell Officer Etapa that it had
 7   in -- the officer walked in. I walked in. He           7   happened?
 8   walked in behind me.                                   8     A Within five or ten minutes. As long as it
 9      Q Was an officer escorting him from the tier        9   took for me to complete whatever task I had with the
10   to your nurse clinic area?                            10   patient and then he left the room.
11      A I don't know if he was escorted there or         11     Q Anything else you said to Officer Etapa or
12   not.                                                  12   he said to you that you can recall from that
13      Q So the officer proceeded first into the          13   conversation?
14   nurse clinic area?                                    14     A I remember saying, "Do you think they could
15      A Yes.                                             15   have seen that on camera?"
16      Q And then you?                                    16     Q Do you remember his response?
17      A Yes.                                             17     A No. I don't remember what he said.
18      Q And then Detainee           ?                    18     Q To the best of your knowledge, are there
19      A Yes.                                             19   cameras on the area of the nurse clinic where this
20      Q And describe for me what he said.                20   occurred?
21      A He brushed his hand against my buttocks as       21     A There is a camera in that room, yes.
22   he walked by.                                         22     Q Did Officer Etapa say anything to you that
23      Q And you believe that was intentional?            23   indicated he did not believe that Detainee         had
24      A Yes.                                             24   grabbed your buttocks?
25      Q Did you say anything to Detainee         ?       25     A No, he did not.



                                                                                                                   67
                           TSG Reporting - Worldwide               877-702-9580
                                              Page 282                                                    Page 284
 1                TAVI BURROUGHS                               1                 TAVI BURROUGHS
 2   work in the jail that cause you emotional distress?       2      Q You testified that you have yearly
 3   For example, does having urine or feces thrown at         3   in-service trainings?
 4   you cause you emotional distress?                         4      A Yes.
 5      A It does.                                             5      Q Do you have any -- strike that.
 6      Q Does responding to attempted self-hanging            6         Do any of your yearly in-service trainings
 7   cause you emotional distress?                             7   -- strike that again.
 8      A Yes.                                                 8         Are any of your yearly in-service trainings
 9      Q Are there any other types of conduct you             9   provided by the Cook County Sheriff's Office?
10   experience when you're working in a jail that you        10      A I don't recall.
11   believe cause you emotional distress?                    11      MR. LEISHMAN: I think Mrs. Ori has a couple
12      A Conduct by who?                                     12   question for you as well.
13      Q Anyone. Other than what you've already              13      MS. ORI: Just very quickly.
14   told me about today.                                     14                 RE-EXAMINATION
15      A No.                                                 15   BY MS. ORI:
16      MR. LEISHMAN: I would like to take a few              16      Q You talked about you have a second job as a
17   minutes, just review my notes and we can wrap up.        17   paramedic in Tinley Park?
18        (Recess held.)                                      18      A Yes.
19      MR. LEISHMAN: Ms. Burroughs, I have just a few        19      Q Do you have a -- is there a prohibition in
20   follow-up questions for you.                             20   Cook County regarding secondary employment?
21   BY MR. LEISHMAN:                                         21      A No.
22      Q Are you aware one way or the other whether          22      Q Do you have to fill out a secondary
23   Detainee            , who you testified about earlier,   23   employment form?
24   has any type of mental illness?                          24      A Yes.
25      A No, I'm not aware.                                  25      Q Have you done so?

                                              Page 283                                                    Page 285
 1                TAVI BURROUGHS                               1                TAVI BURROUGHS
 2      Q Are you aware one way or the other whether           2      A Yes.
 3   Detainee                 , who you testified grabbed      3      Q You mentioned there were probably two or
 4   your buttocks, has any type of mental illness?            4   three other incidents in addition to Detainee
 5      A No, I'm not aware.                                   5   touching your buttocks where a detainee touched you,
 6      Q You testified many hours ago, I think, that          6   correct?
 7   you did not see any inmates exposing their penises        7      A Yes.
 8   or masturbating when you worked in the McHenry            8      Q Did you tell your employer at the hospital
 9   County Jail; is that correct?                             9   about these incidents?
10      A That is correct.                                    10      A No, I did not.
11      Q But you don't have any personal knowledge           11      Q And then you stated for ways to make
12   of whether that conduct occurred to any other            12   conduct -- suggestions you were providing about
13   medical personnel in McHenry Jail?                       13   having access to reports in EMERS, do you know why
14      A No, I don't.                                        14   you don't have access to reports in EMERS?
15      Q And you don't have any personal knowledge           15      A No, I don't.
16   whether that conduct goes on today in the McHenry        16      Q Do you know if you are prohibited from
17   Jail?                                                    17   having access to reports in EMERS?
18      A No, I don't.                                        18      A Nobody has access to those reports, as far
19      Q And, likewise, you don't know whether or            19   as I know, at least on the frontlines. Nurses,
20   not, one way or the other, whether inmates in the        20   other paramedics, we don't have access to that.
21   Lake County Jail, at this point in time, exposed         21   Once you put a report in, it goes off into space.
22   themselves and masturbated --                            22      Q And do you know the reason why you don't
23      A Do you mean Kane County?                            23   have access?
24      Q Yes, I meant Kane.                                  24      A No, I don't know the reason.
25      A No, I don't have any knowledge of that.             25      MS. ORI: Marni might have some questions.



                                                                                                                    72
                            TSG Reporting - Worldwide                 877-702-9580
                                           Page 290                                                    Page 292
 1                TAVI BURROUGHS                            1                   TAVI BURROUGHS
 2     Q Are -- so despite the entry of the                 2   into people that I may have dealt with in the jail.
 3   preliminary injunction, not all detainees are          3   I don't socialize with people at work because I
 4   handcuffed at their medical appointments, correct?     4   don't want to talk about that place when I'm not
 5     MR. LEISHMAN: Objection to form.                     5   there. I avoid going anywhere near there when I'm
 6     A Most of them are not.                              6   not working. If I have to go to a certain store or
 7   BY MS. WILLENSON:                                      7   doctor's office or whatever, I make sure it's
 8     Q Most of the inmates -- I'll ask a better           8   nowhere near the jail.
 9   question.                                              9          I just feel like -- being a paramedic, in
10        Currently, are all inmates handcuffed            10   my eyes, has always been about helping people at
11   during that medical appointments?                     11   their worst moment. I'm the cavalry. I come to
12     MR. LEISHMAN: Object to form.                       12   save you and take care of you and pull you out of
13     A No, they're not.                                  13   whatever you've gotten yourself into. And at the
14   BY MS. WILLENSON:                                     14   jail, that is rarely something that I have to do.
15     Q Can you estimate what percentage of               15          However, the reason that I'm there is the
16   detainees are currently handcuffed at their medical   16   reason they hired me: Because I can do that. And
17   appointments when they see you?                       17   when you're there all day being berated and insulted
18     A One percent.                                      18   and threatened and degraded and humiliated, it
19     Q So it's been your observation that the            19   really makes you rethink why you even got into this
20   provision of the injunction related to the            20   job. Why am I calling myself a paramedic anymore?
21   handcuffing of detainees at medical appointments is   21   Because I don't do paramedic stuff at the jail.
22   not being followed?                                   22   Rarely. I can't even tell you the last time I did a
23     A Yes.                                              23   paramedic skill, like starting an IV, which is basic
24     Q Now, Mr. Leishman asked you some questions        24   skill that we do on the ambulance.
25   about symptoms of emotional distress.                 25          So just the whole devaluation of my entire

                                           Page 291                                                    Page 293
 1                 TAVI BURROUGHS                           1                 TAVI BURROUGHS
 2         Do you recall that?                              2   career and the way that I've always prided myself on
 3      A Yes.                                              3   my bedside manner. That's always been something
 4      Q And I believe you didn't understand those         4   that I've always gotten compliments on in previous
 5   questions?                                             5   jobs, previous patients. Had people come back and
 6      A Correct.                                          6   thank me, you know, months or years later for
 7      Q But you did testify to your feelings and --       7   helping them in a situation on the ambulance.
 8   how you feel in response to incidents of detainee      8         And in the jail, that kind of thing doesn't
 9   sexual harassment?                                     9   happen. It's quite the opposite. If I helped
10      A Yes.                                             10   someone one day, next day I'm a bitch because I'm
11      Q In addition to those feelings and reactions      11   not giving them what they want. And it's just the
12   that you have to detainee sexual harassment, what     12   demanding nature of the requests that I get and the
13   emotional distress have you suffered as a result of   13   way that things are just thrown at you and not --
14   detainee sexual harassment at the jail?               14   not responded to.
15      A Well, I would say that it has changed my         15         If I have an inmate saying something to me
16   outlook on a lot of things I do as a paramedic.       16   or having a normal conversation about something that
17   I've noticed that my bedside manner is not as         17   happened to him, and then he gets upset because I'm
18   cordial as it used to be. I find myself being         18   not telling him what he wants to hear, all of a
19   really standoff-ish and quick to anger in dealing     19   sudden I'm a fucking bitch, and he stands up and
20   with patients and people in my normal life. I don't   20   he's taking a defensive posture. And, you know,
21   like going to work. I don't enjoy my job. I don't     21   that's scary. I shouldn't have to go to work and be
22   want to stay there. I don't even want to retire       22   scared.
23   from there.                                           23         I understand it's a jail. I understand I
24         I find myself being more of a hermit. I         24   work with dangerous people. But I work with
25   don't go out as much because I don't want to run      25   dangerous people on the street, too. I pick up



                                                                                                                  74
                           TSG Reporting - Worldwide               877-702-9580
                                            Page 294                                                   Page 296
 1                 TAVI BURROUGHS                            1                 TAVI BURROUGHS
 2   someone after a car accident that they were driving     2   conjunctively come up with things that will prevent
 3   drunk and rammed right into somebody else. I never      3   that, including whatever kind of re-training system
 4   had somebody on the street stand up and get in my       4   and punishment and response to, and things like that
 5   face and call me a cunt and tell me they're going to    5   that would deter that kind of behavior.
 6   kill me. That just doesn't happen. At least not to      6      Q You would agree that the hospital cannot
 7   me.                                                     7   restrain the detainees, correct?
 8         And having that happen every day at my job        8      A CCHHS does not restrain detainees, correct.
 9   is exhausting, and -- it's just exhausting. I find      9   However, because I work in the jail at the direction
10   that it bleeds over into my personal life quite        10   of CCHHS, they should be able to have some say in
11   often. I go home from work and I have headaches all    11   what happens in my workplace because that is my
12   the time and I'm tired. I don't want to go out. I      12   workplace for both places.
13   just want to sit on the couch with my dogs. I don't    13      Q Do you believe the hospital can tell the
14   want to see people. I don't want to talk to            14   Sheriff's Office what to do?
15   anybody. I don't even want to leave the house. I       15      A I don't think that's a proper way to say
16   just want to stay in one area and not have people      16   it. I think they can say, our employees deserve
17   just barraging me with insults. And it's taken         17   this when they're in your area and we want you to
18   quite a toll. That's all I want to say.                18   enforce whatever they ask them to enforce.
19      MS. WILLENSON: And those are all my questions.      19      Q And I'm just trying to get to the bottom of
20      MS. ORI: I have a couple of follow-ups. Do          20   what do you want the hospital to have the Sheriff's
21   you want to take a moment?                             21   Office enforce?
22      THE WITNESS: No. I'm okay.                          22      A I've already said. Different types of
23      MS. ORI: Tell me when you're ready.                 23   restraint. Different types of punishment.
24      THE WITNESS: I'm ready.                             24   Different types of deterrents to prevent this kind
25                 RE-EXAMINATION                           25   of stuff from happening.

                                            Page 295                                                   Page 297
 1                TAVI BURROUGHS                             1                 TAVI BURROUGHS
 2   BY MS. ORI:                                             2      Q Do you think the Sheriff's Office has the
 3      Q So just to follow up to your attorney's            3   ability to prevent this conduct from happening?
 4   questions. You agree that nothing -- the hospital       4      A Yes, I do. Or at least significantly
 5   couldn't have done anything in the moment to stop       5   reduce it.
 6   the detainees from pulling out their penises,           6      Q What's your basis for that knowledge?
 7   correct?                                                7      MS. WILLENSON: Object to the form.
 8      A In that specific moment, no, they could not        8      A I don't have any type of basis for that
 9   have reached out and stopped them.                      9   knowledge. I'm not a law enforcement official.
10      Q But you were saying there were steps that         10   BY MS. ORI:
11   the hospital could have done to make it less likely    11      Q Do you believe anyone at the hospital is a
12   to happen?                                             12   law enforcement official who would have the ability
13      A Yes.                                              13   to know what would cause the conduct to become less
14      Q What steps?                                       14   likely to happen?
15      A There's any number of things they could           15      MS. WILLENSON: Object to form.
16   have done, and I've already spoken about those         16      A I don't think I understand your question.
17   several times.                                         17   BY MS. ORI:
18      Q So I'm looking at my notes about what steps       18      Q So you're saying that the hospital could
19   the hospital could have done, and the notes show you   19   have taken steps to make the detainee masturbation
20   would have wanted a follow-up and access to EMERS.     20   and exhibition less likely to happen, correct?
21        What else could the hospital have done to         21      A No. I'm saying that the hospital in
22   prevent this conduct -- to make it less likely to      22   conjunction with the Sheriff's Office can come
23   happen?                                                23   together and take steps to prevent this behavior.
24                                                          24      Q And so I want to know specifically what the
        A I also said that they should communicate
25                                                          25   hospital could have done.
     more with the security side and they should



                                                                                                                  75
                           TSG Reporting - Worldwide                877-702-9580
